Appeal "by. defendant from a. judgment .of the Supreme. Court,' Kings" County, rendered July '28, 1971, convicting-him of criminally' selling a - dangerous - drug in .the: second .degree, criminal- possession of a' dangerous drug'in-the fourth .degree1.and criminal possession of a dangerous, drug in the sixth' degree (2 counts)) upon a jury verdict, and sentencing him to án indeterminate prison term not to exceed seven years on each of the first" two above-mentioned counts, to run. - concurrently, • and - to a conditional discharge on the other two counts, Judgment.reversed as-to the sentence, on the law, and otherwise affirmed,'' and .case remanded .to- the. Criminal Term for resentencing in accordance 'with, section 208'of the Mental. Hygiene Law. In our' opinion, reversal of the sentence is' required in this case. The record shows that the sentencing court was mindful that the Narcotic .Addiction Control Commission was not accepting further certification, but' was apparently; unaware that several options for sentence could be applied. Accordingly, the case must be .remanded for resentence (People v. Bennet, 39 A D 2d 320).Martuscello, Acting P. J., Latham,- Shapiro, Christ and Brennan, JJ., concur.- :